Opinion by
Judge Mencer,
The Northwest Athletic Association (Northwest) was issued a club liquor license for premises at 229 West Columbia Avenue, Philadelphia, Pennsylvania. In November of 1962, Northwest placed its license in escrow with the Pennsylvania Liquor Control Board (Board). This escrow arrangement was in accord with the Board’s regulations and had the effect of rendering the license inactive. However, the license was subject to annual renewals as of November 1 of each year, and Northwest did renew yearly.
In 1968, the Legislature decided to limit the period that a license could be held in escrow. The Act of July 20, 1968, P. L. , No. 201, §1, 47 P.S. §4-474, which became effective September 18, 1968, provided the following: “Whenever a club license has been returned to the board for the benefit of the licensee due to the licensed establishment not having been in operation for any reason whatsoever for a period of time not exceeding fifteen days, the license shall be held by the *116board for the benefit of the licensee for a period of time not exceeding one year, or, upon proper application to tbe board, for an additional year, and tbe license shall be revoked at tbe termination of tbe period, and transfer of tbe license shall not be permitted after tbe termination of tbe period.”
On September 21, 1970, tbe Board issued a citation against Northwest, asserting that its license bad been in escrow for safekeeping with tbe Board for a period in excess of two years. Following a bearing on tbe citation, tbe Board, by order dated October 15, 1970, revoked Northwest’s license. No challenge is made by Northwest as to tbe legal sufficiency of tbe bearing or as to any notice requirements or any administrative procedures preceding tbe bearing. Northwest appealed from tbe Board’s order of revocation to tbe Court of Common Pleas of Philadelphia County and its appeal was sustained. Tbe Board filed this appeal and we reverse the lower court.
Tbe sole issue in this appeal is whether, under tbe factual situation here, tbe terms of the Liquor Code1 control or whether tbe annual renewal of Northwest’s club liquor license by tbe Board overrides tbe clear provisions of tbe statute. Section 474 of tbe Liquor Code (47 P.S. §4-474) imposed a two-year limitation on tbe escrow status of club licenses. Tbe mere passage of tbe two-year time period subjects tbe license to revocation. Tbe Board, having held Northwest’s license in escrow for nearly six years at tbe time section 474 became law, might well have sought to revoke tbe license in 1968, but, having afforded Northwest an additional period of two years following tbe effective date of section 474, it does not now follow that a prior annual license renewal supersedes tbe positive provision of section 474.
*117In Tahiti Bar, Inc. Liquor License Case, 395 Pa. 355, 363, 150 A. 2d 112, 117 (1959), our Supreme Court, quoting from Cavanaugh v. Gelder, 364 Pa. 361, 72 A. 2d 85 (1950), enunciated the following: ‘The power of the state to regulate the sale of intoxicating liquors, and, in the exercise of that power, to authorize the granting of licenses to fit persons under such conditions as the legislature may impose is too well settled to be open to discussion.’ Accordingly, since the state may absolutely forbid or may license the sale of intoxicating liquors, it may impose such conditions upon the granting of licenses as it sees fit, and one who accepts such license must be deemed to consent to all proper conditions and restrictions which have been or may be imposed by the legislature in the interest of the public morals or safety. . . .” ’ ”
We accordingly believe that the Legislature could and did impose a two-year limitation on the escrow status of club licenses and that, under the facts of this case, the application of the two-year limit resulted in, and justified, the revocation of Northwest’s license.
The order of the Court of Common Pleas of Philadelphia County, sustaining the appeal of the Northwest Athletic Association and dismissing the Pennsylvania Liquor Control Board’s revocation order relative to club license No. C-2259, is hereby reversed.

 Act of April 12, 1951, P. L. 90, as amended, 47 P.S. §1-101 et seq.